Citation Nr: 0816055	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for stress incontinence.  

2.  Entitlement to an initial rating in excess of 30 percent 
for allergic rhinitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.  

4.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1981 to March 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in October 2005 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran's stress incontinence and allergic rhinitis 
have been assigned the highest available schedular disability 
ratings under their respective diagnostic codes, and there is 
no evidence of exceptional factors, such as frequent 
hospitalizations or marked interference with employment due 
to the service-connected stress incontinence or allergic 
rhinitis to warrant referral for consideration of extra-
schedular evaluations for either disability.

2.  The veteran does not have incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

3.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and there is no evidence of excessive redundant 
tissue.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 
percent for stress incontinence have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.115a, 4.115b, Diagnostic Code 7542 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic 
Code 6513 (2007).

4.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluations following the grant of service connection 
for the disabilities listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
April 2003 decision, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has 
also held that once the underlying service connection claim 
is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in May 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for increased initial ratings, and 
the claims were subsequently readjudicated.  In September 
2006, the VA notified the veteran of how effective dates and 
disability ratings were assigned.  Although the claims were 
not readjudicated, because the claims are herein denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing VA examinations and a personal hearing.  The Board 
notes the veteran submitted a "VCAA Notice Response" form 
in April 2006 that indicated that she had no additional 
evidence to submit; no evidence has been submitted, however, 
and the veteran was informed that she only had one year to 
submit said evidence.  The veteran is responsible for 
providing pertinent evidence in her possession.  See Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is 
not a one-way street; if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Stress Incontinence

It is noted that service connection was established for 
stress incontinence by the currently appealed RO decision of 
April 2003, decision based on in-service treatment for the 
disorder.  Although a noncompensable was initially assigned, 
the RO increased that rating to 60 percent, effective the day 
after discharge, in a September 2006 rating decision.  

The veteran's stress incontinence is rated under Diagnostic 
Code (DC) 7542.  DC 7542 directs the disability to be rated 
by analogy to voiding dysfunction, which can be rated 
according to three separate categories: urine leakage, 
urinary frequency, or obstructed voiding.  38 C.F.R. § 
4.115(a).  The current evaluation of 60 percent is the 
maximum schedular rating for voiding dysfunction under any of 
the categories; consequently a higher rating is not available 
under DC 7542. 

There are no also applicable bases for awarding a higher 
rating under a different diagnostic code or other rating 
criteria, and the Board concludes that extraschedular 
consideration is not warranted.  An extraschedular rating may 
be assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  In this case, the evidence does not 
show that the schedular criteria are inadequate to evaluate 
the veteran's stress incontinence.  The evidence does not 
indicate that the veteran's stress incontinence has 
necessitated frequent, let alone any periods of 
hospitalization.  Additionally, there is no competent 
evidence that the disability at issue causes marked 
interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

Specifically, while it is noted in the report of an August 
2006 VA examination that the veteran was not employed, there 
is no suggestion that this was due to stress incontinence, 
and in fact it was noted that the disability had mild to 
moderate effects on the veteran's daily activities.  

In the absence of evidence of these factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


Allergic Rhinitis and Sinusitis 

Service connection was also established for "allergic 
rhinitis/sinusitis" by the RO in the April 2003 decision, 
based on in-service treatment and diagnosis, and a 
noncompensable rating was provided.  In a September 2006 
decision, the VA granted (separately) a 30 percent rating for 
allergic rhinitis under DC 6522 and a 10 percent rating for 
sinusitis under DC 6513, both ratings dating back to the day 
after the veteran's discharge from service.

A February 2003 VA examination record reports the veteran's 
history of constant sinusitis that resulted in the left 
nostril remaining closed all of the time.  No examination was 
conducted, and the veteran was assessed with sinusitis.  

At the October 2005 video-conference hearing, the veteran 
testified that her right nostril had blockage and that her 
left nostril was consistently obstructed by swollen membrane 
to at least 50 percent, with periodic flare-ups resulting in 
total obstruction.  The veteran also testified that she used 
over the counter sprays for her nose but that she had not 
sought medical treatment for her condition since 2003.

Another VA examination was conducted in August 2006, and the 
record reports the veteran's history of recurrent sinusitis 
manifested by congestion and headache.  The veteran denied 
having incapacitating episodes, though she reported having 
one non-incapacitating episode, manifested by headache and 
sinus pain, each year that lasted for seven to fourteen days.  
The examiner reported that the congestion was a symptom of 
the allergic rhinitis and the headaches, which the veteran 
reported occurred between one and six times weekly, were a 
symptom of the sinusitis.  Physical examination indicated 
that there was a 60 percent left nasal obstruction, a 20 
percent right nasal obstruction, nasal polyps, and septal 
deviation.  There was no evidence of permanent hypertrophy of 
turbinates, rhinoscleroma, tissue loss, scarring, nasal 
deformity, or evidence of Wegener's granulomatosis or 
granulomatous infection.  The examiner diagnosed the veteran 
with sinusitis and allergic rhinitis.  

The veteran's allergic rhinitis is currently rated at the 
maximum rating available under DC 6522; consequently, the 
veteran is not entitled to an increased rating under DC 6522.  
Additionally, there are no applicable bases for awarding a 
higher rating under a different diagnostic code, and the 
Board concludes that extraschedular consideration, discussed 
previously, is not warranted.  There is no suggestion that 
the veteran's employment status is related to her sinusitis 
or allergic rhinitis, and in fact it was noted, in the August 
2006 VA examination report, that the disability had a mostly 
mild effect on her daily activities.  

As for the veteran's sinusitis, the General Rating Formula 
for Sinusitis provides a 30 percent rating for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97.  An 
"incapacitating episode" is defined as "one that requires 
bed rest and treatment by a physician."  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  

The medical evidence indicates that the veteran has denied 
having any incapacitating episodes (see the August 2006 
examination report) or antibiotic treatment for her sinusitis 
and that she has reported having only one non-incapacitating 
episode each year.  As the medical evidence does not 
otherwise establish the existence of incapacitating episodes 
or at least six non-incapacitating episodes of sinusitis, a 
rating in excess of 10 percent for sinusitis is not warranted 
under DC 6513.  Additionally, the Board finds that a higher 
rating is not warranted under alternate rating criteria; 
consequently, a higher rating for sinusitis is denied.  


Hemorrhoids 

Service connection was established for hemorrhoids by the RO 
in the April 2003 decision, based on in-service treatment and 
diagnosis, and a noncompensable rating was assigned under DC 
7336.  DC 7336 provides a 10 percent rating for hemorrhoids 
that are large or thrombotic and irreducible with excessive 
redundant tissue evidencing frequent recurrences.  

A review of the records indicates the veteran's history of 
hemorrhoids with periodic bleeding, pain, and enlargement, 
with a negative history as to thrombosis.  See, e.g., 
February 2003 VA examination record; October 2005 hearing 
transcript; August 2006 VA examination record.  

A VA examination was conducted in August 2006.  Physical 
examination indicated that the veteran had external 
hemorrhoids of approximately one to two centimeters, with no 
evidence of thrombosis, bleeding, fissures, stricture, 
fistula, or impairment of the sphincter.  The examiner 
diagnosed the veteran with intermittent hemorrhoids.  

The evidence of record indicates that a compensable rating is 
not warranted for the veteran's hemorrhoids.  There is no 
medical evidence of thrombosis, irreducibility, or any 
redundant tissue, let alone excessive redundant tissue, and 
the medical evidence does not indicate that the hemorrhoids 
are "large."

The Board notes that, on the January 2005 Form 9, the veteran 
reported having "large and irreducible hemorrhoids with 
surrounding tissue."  This statement, standing alone, is not 
sufficient to warrant an increased rating, however.  As 
discussed above, the August 2006 VA examination, conducted 
after the Form 9 was received, does not report any findings 
consistent with irreducible or large hemorrhoids or excessive 
redundant tissue, and the only evidence of irreducibility, 
largeness, or excessive tissue is from the veteran's 
statement.  The veteran, as a layperson, is not competent to 
diagnose herself with irreducible hemorrhoids or excessive 
tissue, however, nor is she truly competent to characterize 
the hemorrhoids as large because the terms have medical 
meaning distinct from the colloquial definitions.  See 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In sum, the medical evidence does not indicate 
that the veteran's hemorrhoids meet the criteria for a 
compensable rating under DC 7336; consequently, the veteran's 
claim for an increased rating is denied.  


ORDER

An initial rating in excess of 60 percent for stress 
incontinence is denied.  

An initial rating in excess of 30 percent for allergic 
rhinitis is denied.  

An initial rating in excess of 10 percent for sinusitis is 
denied.  

An initial compensable rating for hemorrhoids is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


